 
 
I 
108th CONGRESS
2d Session
H. R. 3831 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Castle (for himself, Mrs. McCarthy of New York, Mr. Tom Davis of Virginia, Mr. Shays, Mrs. Johnson of Connecticut, Mr. Kirk, Mr. Quinn, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend the sunset on the assault weapons ban for 10 years. 
 
 
1.Extension of sunset on assault weapons ban for 10 yearsSection 110105(2) of the Violent Crime Control and Law Enforcement Act of 1994 (18 U.S.C. 921 note) is amended by inserting , or in the case of the amendments made by section 110102, 20 years, after 10 years.   
 
